Citation Nr: 1244171	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right foot for the period from June 29, 2004 through August 4, 2008.

2.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy of the right foot for the period from August 5, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left foot for the period from June 29, 2004 through August 4, 2008.

4.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy of the left foot for the period from August 5, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was previously before the Board in September 2011 and was remanded for additional development.

In correspondence received in May 2011 the Veteran indicated that he no longer desired a Board hearing on these matters.  In February 2008 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

A September 2012 RO decision granted service connection for coronary artery disease and assigned a rating of 60 percent, effective June 2005.  The Veteran has not expressed disagreement with the September 2012 RO decision.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is in receipt of a TDIU, effective February 2008.


FINDING OF FACT

The Veteran's left foot and right foot disabilities have been manifested by symptoms more nearly approximating severe symptomatology throughout the entire rating period on appeal.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for diabetic neuropathy of the left foot, for the entire rating period on appeal from June 29, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2012).

2.  The criteria for an initial rating of 30 percent for diabetic neuropathy of the right foot, for the entire rating period on appeal from June 29, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

As the December 2005 rating decision granted service connection for the Veteran's left and right foot disabilities, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As for rating the Veteran's disabilities, the relevant criteria have been provided to the Veteran, including in the December 2007 statement of the case.  In May 2008 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA records and records from the Social Security Administration (SSA).  The Veteran has undergone VA examinations that addressed the matters presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints.  The examinations described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the initial rating issue on appeal has been met.

The Board finds that there has been substantial compliance with its September 2011 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The December 2005 rating decision, in pertinent part, granted service connection for left and right foot diabetic neuropathy, and assigned a 10 percent rating for each foot, effective June 29, 2004.  An April 2010 rating decision assigned a staged initial rating of 20 percent, effective August 5, 2008, for the Veteran's left and right foot diabetic neuropathy.  Such created as staged rating.  See Fenderson.

The Veteran's diabetic neuropathy of the left and right foot has been rated under the provisions of Diagnostic Code 8525, incomplete paralysis of the posterior tibial nerve.  Based on the clinical findings in this case, however, and based on the nature of the Veteran's reported left and right foot symptoms, the Board finds that consideration of Diagnostic Code 5284 is also appropriate.  Under Diagnostic Code 5284, a 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

The Board finds that the Veteran's left foot and right foot disabilities have been manifested by symptoms more nearly approximating severe symptomatology throughout the entire rating period on appeal.  The Veteran has consistently indicated, including at his February 2008 RO hearing, that his feet hurt all the time and that he had to quit work due to the fact that he could no longer get around on his feet.  He has also stated that if he stepped on unlevel ground he could very easily fall and had done so many times.  Private treatment and VA treatment records have noted throughout the appeal that the Veteran's feet have shown decreased sensation.  In fact, an August 2008 VA record noted that monofilament testing of the left foot was completely insensate and was partially insensate in his right foot.  A December 2008 VA examiner stated that the Veteran had barely palpable pulses at dorsalis pedis and posterior tibialis.

The Veteran's left and right foot symptoms, however, are more than just sensory.  In this regard, the Board observes that a February 2006 VA record noted that the Veteran complained of pain in the arches and balls of his feet.  Examination revealed a significant pes cavus deformity with some atrophy of the balls of his feet, bilaterally.  Moreover, private records dated from March 2004 to December 2004 noted that the Veteran had a history of scaling of skin on both heels.  July 2006 and February 2008 records noted that the Veteran had an unsteady gait.  An August 2008 VA record indicates that the Veteran was concerned as he had reddish blotching of his feet.  Further, a December 2008 VA examiner has stated that the Veteran had stasis edema as a complicating factor of his diabetic neuropathy of the feet.  A July 2009 VA examiner noted that the Veteran had dry scaly skin on the feet with onychomycosis, bilaterally.

There appears to be a requirement for ongoing medical management of the Veteran's disorders in question.  A February 2006 VA record indicates that the Veteran has been fitted and prescribed orthotics.  Further, the Veteran has been taking medications such as Neurontin and Lyrica in an effort to control his left and right foot symptoms.  A review of the claims file essentially reveals that the Veteran has sought treatment for his feet throughout the rating period on appeal.

The Veteran's feet problems, while well-documented by medical personnel, have not gone unnoticed by those who know the Veteran.  In this regard, a September 2008 letter from the Veteran's pastor noted that the Veteran was unable to walk long distances and had to move slowly.  Significantly, and in the same manner, a December 2008 VA examiner stated that the Veteran's diabetic neuropathy of the feet would pose huge employment difficulties for the Veteran, even if he were to perform sedentary labor.  In particular, the examiner noted that the Veteran would have to be afforded time to elevate his feet due to his peripheral edema.

In short, the Board finds that the totality of the evidence of record reveals a left and right foot disability picture consistent with symptoms more nearly approximating severe foot symptomatology throughout the entire rating period on appeal.  An initial rating of 30 percent under Diagnostic Code 5284 is warranted.  This is the maximum schedular rating available under this code.  The 30 percent rating is also the maximum rating available under Diagnostic Code 8525, which would require complete paralysis of the posterior tibial nerve and, for that matter, complete paralysis (requiring complete paralysis of all the muscles of the sole of the foot) has not been demonstrated.

The Board also finds that the Veteran's left and right foot disability is not manifested by symptomatology more nearly approximating that of a loss of use of the left or right foot at any time, as required for a 40 percent disability rating under Diagnostic Code 5284.  While the Veteran has at times used a wheelchair, the record contains no evidence that the Veteran is unable to use his left or right foot at all.  The treatment records indicate that the Veteran is able to walk, even if with some pain and just short distances.  Thus, even considering additional limitation of function due to factors such as pain, weakness, incoordination and fatigability (38 C.F.R. §§ 4.40, 4.45 and 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995)), the Board finds that the loss of use of the left or right foot is not shown so as to warrant an initial 40 percent rating.

The Veteran's bilateral pes cavus has not resulted in marked contraction of planter fascia with dropped forefoot, all toes hammer shaped, and marked varus deformity.  As such, a 50 percent rating under Diagnostic Code 5278 is not warranted.  Further, as a rating of 30 percent is the maximum available under Diagnostic Code 8525, that provision may not serve as a basis for an increased disability rating in this case.

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his right and left foot disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In fact, it has been the credibility of the Veteran's reports of the symptoms he experiences that has in part resulted in the 30 percent evaluations in this case.

The Veteran is not, however, competent to identify a specific level of disability of his disability of the feet according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's left and right foot disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's disabilities are evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether increased ratings are warranted in this case.

As such, the Board finds that the preponderance of the evidence is against ratings in excess of those determined by this decision.  The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability of the feet picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected disability of the feet.  The Veteran's symptoms such as pain and sensory impairment have been considered.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial rating of 30 percent for diabetic neuropathy of the right foot, from June 29, 2004 is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating of 30 percent for diabetic neuropathy of the left foot, from June 29, 2004 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


